Advisory Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barajas et al., U.S. PG Pub. 2016/0277248 A1 in view of Lingle et al, U.S. Patent 10,516,981.
Regarding claim 1, Barajas discloses a method for monitoring computing hardware in a computing infrastructure facility, the method comprising: receiving image data captured using one or more camera devices and representing output of one or more displays for a one or more computing hardware secured components, [¶ 0036: provides a system for capturing data via multiple types of cameras (light sensors) which represents the status of the server; ¶ 0023-0025, wherein these components are interpreted as secured since they are monitored via motion, light, and door sensors, which are for security monitoring, ¶ 0019];  determining, from the received image data, a current operational status for a computing hardware component of the one or more computing hardware secured components. [¶ 0034-0036: provides wherein the data captured by the light sensor is presented a light patter from LEDs which represents the status of the server and whether the status has changed]; updating a hardware operational status tracking model for the computing hardware component with the current operational status [¶ 0034-0036: provides the system update the status and provide trend analysis of the status change over time also noted in (¶ 0026)].  Lingle teaches receiving, at a non-invasive hardware monitoring system associated with the computing infrastructure facility, and wherein the non-invasive hardware monitoring system is communicatively independent from the one or more secured computing hardware components [column 8, lines 5-36, wherein sensors are attached to the racks and are non-invasive to the actual component (column 15, lines 41-43), and are communicatively independent as the data is sent over the cloud to the remote interface and is not communicated to the monitored components]; and updating an environment data tracking model for the computing infrastructure facility with the environmental conditions [column 19, line 64 – column 20, line 41, wherein alerts dealing with environmental conditions are updated and configured into the model]; and when the current operational status for a computing hardware component comprises a fault status, performing a root cause analysis to determine if the fault status is an environmental fault status by processing the hardware operational status tracking model and the environment tracking model through a machine learning model [column 13, line 66 – column 14, line 1; column 19, line 64 – column 20, line 60, wherein the cause can be determined to be a hardware operational status (battery) or an environmental tracking status (temperature), and this determination is updated and outputted the interface to display alerts as part of the model; and this is using machine learning models (column 20, line 51-60)].  It would have been obvious to one of ordinary skill in the art to use the process of Lingle in the process of Barajas.  One of ordinary skill in the art would have been motivated to use the process of Lingle in the process of Barajas because Lingle teaches the monitoring of server racks in datacenter facility, an explicit desire of Barajas.
Regarding claim 2, Barajas discloses the method of claim 1, wherein determining the current operational status for a computing hardware component further comprises: comparing the image data representing the operational status to a set of predefined operational status conditions. [¶ 0041: which analyzes the change data over time to compare the assembled data with information representative of a predefined normal state to provide comparative and trend analysis].
Regarding claim 3, Barajas discloses the method of claim 2, further comprising: determining from the comparison that the current operational status is a fault status. [¶ 0036: provides a system for capturing data via multiple types of cameras (light sensors) which represents the status of the server].  Lingle teaches generating an alert representing the current operational status as a fault status [column 13, line 66 – column 14, line 1]; and transmitting the alert to a control system [column 20, lines 39-41].
Regarding claim 4, Lingle discloses the method of claim 1, further comprising: wherein the machine learning model comprises a supervised learning model [column 21, lines 60-62, wherein the model is user controlled].
Regarding claim 5, Lingle discloses the method of claim 1, wherein the method further comprises: determining from the machine learning model that the fault status is an environmental fault status when the environmental tracking model contains related environmental conditions for causing the fault status; and determining from the machine learning model that the fault status is not an environmental fault status when the environmental tracking model does not contain related environmental conditions for causing the fault status. [column 13, line 66 – column 14, line 1, wherein it is determined if the fault is an environmental type (temperature) or a hardware type (battery)].
Regarding claim 6 Barajas discloses the method of claim 1, further comprising: performing a future fault analysis [Fig. 4; ¶ 0038; trend analysis to generate accurate prediction of future activity]  by: processing the hardware operational status tracking model [¶ 0036: provides the system update the status and provide trend analysis of the status change over time also noted in (¶ 0026)], and transmitting a future fault alert comprising the future fault status to a control system [¶ 0021, wherein collected alert data is analyzed for predictive faults and this info is transmitted to the data center administrators].   Lingle teaches environment tracking model through the machine learning model, and determining a future fault status will occur when the environmental tracking model contains environmental conditions for causing the future fault status [column 21, lines 32-42].
Regarding claim 7 Barajas discloses the method of claim 1, wherein the image data comprises image data of a lighted panel arrangement associated with the one or more computing hardware components, wherein the lighted panel arrangement comprises one or more lights configured to emit one or more patterns of light, wherein the one or more patterns of light represent one or more operational statuses of the one or more associated computing hardware components.  [¶ 0034: provides wherein the data captured by the light sensor is presented a light patter from LEDs which represents the status of the server and whether the status has changed]. 

Regarding claim 8,  Barajas discloses a non-invasive hardware monitoring system for monitoring computing hardware in a computing infrastructure facility, the system comprising:
one or more computer processors [¶ 0045]; one or more sensors [¶ 0036]; one or more camera devices [¶ 0036]; a memory containing a program which when executed by the processors performs an operation comprising [¶ 0046]:  receiving image data captured using one or more camera devices and representing output of one or more displays for a one or more computing hardware secured components, [¶ 0036: provides a system for capturing data via multiple types of cameras (light sensors) which represents the status of the server; ¶ 0023-0025, wherein these components are interpreted as secured since they are monitored via motion, light, and door sensors, which are for security monitoring, ¶ 0019];  determining, from the received image data, a current operational status for a computing hardware component of the one or more computing hardware secured components. [¶ 0034-0036: provides wherein the data captured by the light sensor is presented a light patter from LEDs which represents the status of the server and whether the status has changed]; updating a hardware operational status tracking model for the computing hardware component with the current operational status [¶ 0034-0036: provides the system update the status and provide trend analysis of the status change over time also noted in (¶ 0026)].  Lingle teaches receiving, at a non-invasive hardware monitoring system associated with the computing infrastructure facility, and wherein the non-invasive hardware monitoring system is communicatively independent from the one or more secured computing hardware components [column 8, lines 5-36, wherein sensors are attached to the racks and are non-invasive to the actual component (column 15, lines 41-43), and are communicatively independent as the data is sent over the cloud to the remote interface and is not communicated to the monitored components]; and updating an environment data tracking model for the computing infrastructure facility with the environmental conditions [column 19, line 64 – column 20, line 41, wherein alerts dealing with environmental conditions are updated and configured into the model]; and when the current operational status for a computing hardware component comprises a fault status, performing a root cause analysis to determine if the fault status is an environmental fault status by processing the hardware operational status tracking model and the environment tracking model through a machine learning model [column 13, line 66 – column 14, line 1; column 19, line 64 – column 20, line 60, wherein the cause can be determined to be a hardware operational status (battery) or an environmental tracking status (temperature), and this determination is updated and outputted the interface to display alerts as part of the model; and this is using machine learning models (column 20, line 51-60)].  It would have been obvious to one of ordinary skill in the art to use the process of Lingle in the process of Barajas.  One of ordinary skill in the art would have been motivated to use the process of Lingle in the process of Barajas because Lingle teaches the monitoring of server racks in datacenter facility, an explicit desire of Barajas.
Regarding claim 9, Barajas discloses the system of claim 8, wherein determining the current operational status for a computing hardware component further comprises: comparing the image data representing the operational status to a set of predefined operational status conditions. [¶ 0041: which analyzes the change data over time to compare the assembled data with information representative of a predefined normal state to provide comparative and trend analysis].
Regarding claim 10, Barajas discloses the system of claim 9, further comprising: determining from the comparison that the current operational status is a fault status. [¶ 0036: provides a system for capturing data via multiple types of cameras (light sensors) which represents the status of the server].  Lingle teaches generating an alert representing the current operational status as a fault status [column 13, line 66 – column 14, line 1]; and transmitting the alert to a control system [column 20, lines 39-41].
Regarding claim 11, Lingle discloses the system of claim 8, further comprising: wherein the machine learning model comprises a supervised learning model [column 21, lines 60-62, wherein the model is user controlled].
Regarding claim 12, Lingle discloses the system of claim 8, wherein the method further comprises: determining from the machine learning model that the fault status is an environmental fault status when the environmental tracking model contains related environmental conditions for causing the fault status; and determining from the machine learning model that the fault status is not an environmental fault status when the environmental tracking model does not contain related environmental conditions for causing the fault status. [column 13, line 66 – column 14, line 1, wherein it is determined if the fault is an environmental type (temperature) or a hardware type (battery)].
Regarding claim 13 Barajas discloses the system of claim 8, further comprising: performing a future fault analysis [Fig. 4; ¶ 0038; trend analysis to generate accurate prediction of future activity]  by: processing the hardware operational status tracking model [¶ 0036: provides the system update the status and provide trend analysis of the status change over time also noted in (¶ 0026)], and transmitting a future fault alert comprising the future fault status to a control system [¶ 0021, wherein collected alert data is analyzed for predictive faults and this info is transmitted to the data center administrators].   Lingle teaches environment tracking model through the machine learning model, and determining a future fault status will occur when the environmental tracking model contains environmental conditions for causing the future fault status [column 21, lines 32-42].
Regarding claim 14 Barajas discloses the system of claim 8, wherein the image data comprises image data of a lighted panel arrangement associated with the one or more computing hardware components, wherein the lighted panel arrangement comprises one or more lights configured to emit one or more patterns of light, wherein the one or more patterns of light represent one or more operational statuses of the one or more associated computing hardware components.  [¶ 0034: provides wherein the data captured by the light sensor is presented a light patter from LEDs which represents the status of the server and whether the status has changed]. 
Regarding claim 15 Barajas discloses a computer program product for monitoring computing hardware in a computing infrastructure facility, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation that includes [¶ 0051]: receiving image data captured using one or more camera devices and representing output of one or more displays for a one or more computing hardware secured components, [¶ 0036: provides a system for capturing data via multiple types of cameras (light sensors) which represents the status of the server; ¶ 0023-0025, wherein these components are interpreted as secured since they are monitored via motion, light, and door sensors, which are for security monitoring, ¶ 0019];  determining, from the received image data, a current operational status for a computing hardware component of the one or more computing hardware secured components. [¶ 0034-0036: provides wherein the data captured by the light sensor is presented a light patter from LEDs which represents the status of the server and whether the status has changed]; updating a hardware operational status tracking model for the computing hardware component with the current operational status [¶ 0034-0036: provides the system update the status and provide trend analysis of the status change over time also noted in (¶ 0026)].  Lingle teaches receiving, at a non-invasive hardware monitoring system associated with the computing infrastructure facility, and wherein the non-invasive hardware monitoring system is communicatively independent from the one or more secured computing hardware components [column 8, lines 5-36, wherein sensors are attached to the racks and are non-invasive to the actual component (column 15, lines 41-43), and are communicatively independent as the data is sent over the cloud to the remote interface and is not communicated to the monitored components]; and updating an environment data tracking model for the computing infrastructure facility with the environmental conditions [column 19, line 64 – column 20, line 41, wherein alerts dealing with environmental conditions are updated and configured into the model]; and when the current operational status for a computing hardware component comprises a fault status, performing a root cause analysis to determine if the fault status is an environmental fault status by processing the hardware operational status tracking model and the environment tracking model through a machine learning model [column 13, line 66 – column 14, line 1; column 19, line 64 – column 20, line 60, wherein the cause can be determined to be a hardware operational status (battery) or an environmental tracking status (temperature), and this determination is updated and outputted the interface to display alerts as part of the model; and this is using machine learning models (column 20, line 51-60)].  It would have been obvious to one of ordinary skill in the art to use the process of Lingle in the process of Barajas.  One of ordinary skill in the art would have been motivated to use the process of Lingle in the process of Barajas because Lingle teaches the monitoring of server racks in datacenter facility, an explicit desire of Barajas.
Regarding claim 16, Barajas discloses the computer program product of claim 15, wherein determining the current operational status for a computing hardware component further comprises: comparing the image data representing the operational status to a set of predefined operational status conditions. [¶ 0041: which analyzes the change data over time to compare the assembled data with information representative of a predefined normal state to provide comparative and trend analysis].
Regarding claim 17, Barajas discloses the computer program product of claim 16, further comprising: determining from the comparison that the current operational status is a fault status. [¶ 0036: provides a system for capturing data via multiple types of cameras (light sensors) which represents the status of the server].  Lingle teaches generating an alert representing the current operational status as a fault status [column 13, line 66 – column 14, line 1]; and transmitting the alert to a control system [column 20, lines 39-41].
Regarding claim 18, Lingle discloses the computer program product of claim 15, further comprising: wherein the machine learning model comprises a supervised learning model [column 21, lines 60-62, wherein the model is user controlled].
Regarding claim 19, Lingle discloses the computer program product of claim 15, wherein the method further comprises: determining from the machine learning model that the fault status is an environmental fault status when the environmental tracking model contains related environmental conditions for causing the fault status; and determining from the machine learning model that the fault status is not an environmental fault status when the environmental tracking model does not contain related environmental conditions for causing the fault status. [column 13, line 66 – column 14, line 1, wherein it is determined if the fault is an environmental type (temperature) or a hardware type (battery)].
Regarding claim 20 Barajas discloses the computer program product of claim 15, further comprising: performing a future fault analysis [Fig. 4; ¶ 0038; trend analysis to generate accurate prediction of future activity]  by: processing the hardware operational status tracking model [¶ 0036: provides the system update the status and provide trend analysis of the status change over time also noted in (¶ 0026)], and transmitting a future fault alert comprising the future fault status to a control system [¶ 0021, wherein collected alert data is analyzed for predictive faults and this info is transmitted to the data center administrators].   Lingle teaches environment tracking model through the machine learning model, and determining a future fault status will occur when the environmental tracking model contains environmental conditions for causing the future fault status [column 21, lines 32-42].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113